Citation Nr: 1435749	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  10-07 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for left knee chondromalacia patella, post-operative with scar, prior to December 20, 2011, and in excess of 20 percent thereafter. 

2. Entitlement to an evaluation in excess of 10 percent for right knee chondromalacia patella with scar prior to December 20, 2011, and in excess of 30 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

A. Ozger, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1997 to June 2000.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at an August 2011 Video Conference hearing.  A transcript of that proceeding has been associated with the claims file.  

The Board has previously remanded these issues in December 2011.  In that remand, the Board noted that the issue of entitlement to an earlier effective date for chondromalacia patella of the left knee has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, because that issue has not been adjudicated by the RO yet, it is not before the Board.

After the Board's December 2011 remand, the RO increased the evaluation of the Veteran's left knee chondromalacia patella, post-operative with scar, to 20 percent disabling effective December 20, 2011.  The RO also increased the evaluation of the Veteran's right knee chondromalacia patella with scar to 30 percent, effective December 20, 2011. 

The Board notes that in addition to the paper claims file, there are electronic records in Virtual VA and VBMS that need to be taken into consideration in further review of this Veteran's claims.


FINDINGS OF FACT

1. Prior to December 20, 2011, the Veteran's left knee disability was manifested by subjective complaints of pain and objective findings of loss of motion from -20 to 90 degrees flexion.  There was no evidence of instability, ankylosis of the knee, or dislocated semilunar cartilage with frequent episodes of "locking."

2. After December 20, 2011, the Veteran's left knee disability was manifested by subjective complaints of pain and objective findings of loss of motion by flexion to 110 degrees, with pain beginning at 90 degrees.  There was semilunar cartilage with frequent episodes of joint locking and joint pain.  

3. Prior to December 20, 2011, the Veteran's right knee disability was manifested by subjective complaints of pain and objective findings of loss of motion by flexion to 110 degrees.  There was no evidence of instability, ankylosis of the knee, or dislocated semilunar cartilage with frequent episodes of "locking."

4. After December 20, 2011, the Veteran's right knee disability was manifested by subjective complaints of pain and objective findings of loss of motion by flexion to 5 degrees, with pain beginning at 5 degrees.   


CONCLUSIONS OF LAW

1. The criteria for a disability rating greater than 10 percent for left knee chondromalacia patella, post-operative with scar, prior to December 20, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5260-5014 (2013).

2. The criteria for a disability rating greater than 20 percent for left knee chondromalacia patella, post-operative with scar, after December 20, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5260-5014 (2013).

3. The criteria for a disability rating greater than 10 percent for right knee chondromalacia patella with scar, prior to December 20, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5260-5014 (2013).

4. The criteria for a disability rating greater than 30 percent for right knee chondromalacia patella with scar, after December 20, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5260-5014 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1) .
The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this case, an October 2008 pre-rating letter notified the Veteran as to what information and evidence was needed to satisfy his increased rating claims, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  This letter also informed the Veteran to submit any evidence in his possession pertinent to the claims (consistent with Pelegrini and the version of 38 C.F.R. § 3.159 then in effect), and provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations. Therefore, the letter meets the Pelegrini and Dingess/Hartman content of notice requirements (as applicable), as well as the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records (STRs), VA medical records, and the reports of various VA examinations.  The Board also finds that no further RO action, prior to appellate consideration, is required.  The Veteran has not identified any additional records that are relevant to his rating claims on appeal, and the Board finds that no additional RO action to further develop the record in connection with any matters herein decided, prior to appellate consideration, is required. 

In particular, the Board notes that the Veteran has been afforded adequate VA examinations in November 2008 and December 2011, the reports of which reflect consideration of all relevant evidence of record and contain sufficient detail upon which to rate his disabilities. 

This case was previously remanded by the Board in December 2011.  Significantly, it was noted that during the August 2011 Board hearing via videoconference, the Veteran reported an increase in severity with regard to his service-connected disorders since the November 2008 VA examination.  As such, the Veteran was afforded such contemporaneous examination in December 2011.  It was also noted that there were outstanding VA treatment records not yet associated with the claims file.  As such, additional VA treatment records were obtained and considered in connection with the Veteran's claims. 

As for the Veteran's August 2011 Board hearing, the Board notes that the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge (VLJ).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or VLJ, who chairs a hearing, fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the August 2011 hearing, the undersigned VLJ enumerated the issues on appeal.  See Hearing Transcript (T.) at p. 2.  Also, information was solicited regarding the current symptoms of his knee disabilities and whether there were any outstanding medical records available.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims for increased ratings of his knee disabilities.  As such, the Board finds that, consistent with Bryant, the undersigned VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient. 

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any existing, pertinent evidence, apart from the unavailable records noted above, that has not been obtained.  The record also otherwise presents no basis for further development to create any additional evidence to be considered in connection with any of the matters currently under consideration.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).






II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.   

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The U.S. Court of Appeals for Veterans Claims (Court) held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca, supra.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. 
§ 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability. 

Service connection was established for bilateral chondromalacia patella of by rating decision of February 2001.  It was determined that the pre-existing disorder had permanently worsened as a result of service.  A 10 percent rating was granted for the right knee.  When the knees were examined in April 2003, the joints were described as normal.  Following that examination, the Veteran was seen occasionally for complaints of bilateral knee pain, particularly on the left side.  An increase to a 10 percent rating was granted from May 2006 for the left knee.  A 100 percent rating for the left knee was awarded from August 27, 2008, to October 1, 2008, following surgical treatment.  A 10 percent rating for the left knee was assigned from October 1, 2008. 

A. Left Knee Prior to December 20, 2011

As noted, the RO rated the Veteran's service-connected left knee chondromalacia patella, post-operative with scar, as 10 percent disabling under 38 C.F.R. § 4.71a, DC 5260-5014, prior to December 20, 2011.  Pursuant to 38 C.F.R. § 4.27, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  DC 5260 pertains to limitation of flexion of the knee and DC 5014 pertains to osteomalacia and indicates that such disabilities are to be rated on limitation of motion of the affected parts, as with degenerative arthritis.

Traumatic arthritis established by x-ray findings is to be evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  Degenerative arthritis established by x-ray findings will be evaluated on the basis of limitation of motion of the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

The average normal range of motion of the knee is 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II. 

DC 5260 addresses limitation of flexion of the leg.  Flexion limited to 60 degrees warrants a noncompensable (0 percent) rating.  Flexion limited to 45 degrees warrants a 10 percent rating.  Flexion limited to 30 degrees warrants a 20 percent rating.  Flexion limited to 15 degrees warrants a 30 percent rating.

DC 5261 addresses limitation of extension of the leg.  Extension limited to 5 degrees warrants a noncompensable rating.  Extension limited to 10 degrees warrants a 10 percent rating.  Extension limited to 15 degrees warrants a 20 percent rating.  Extension limited to 20 degrees warrants a 30 percent rating.  Extension limited to 30 degrees warrants a 40 percent rating.  Extension limited to 45 degrees warrants a 50 percent rating.

Separate ratings may be assigned under DC 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg).  VAOPGCPREC 9-2004 (2004).
Under DC 5257, a 10 percent evaluation is assigned for slight recurrent subluxation or lateral instability.  A 20 percent rating is assigned for moderate recurrent subluxation or lateral instability.  A 30 percent disability rating is assigned under for severe recurrent subluxation or lateral instability.

Lateral instability and degenerative arthritis of the knee may be rated separately under DCs 5257 and 5003.  VAOPGCPREC 23-97 (1997).

During a November 2008 VA Joints examination, it was noted that the Veteran underwent a left knee arthroscopic debridement in 2008.  The examination revealed that the Veteran did not need assistive aids for walking, and there were no constitutional symptoms of arthritis.  The examiner reported that there were no incapacitating episodes of arthritis, that there were functional limitations on standing and walking.  The examiner further revealed that there was no deformity, instability, episodes of dislocation or subluxation, or locking episodes.  On the other hand, there was giving way, pain, stiffness, and weakness in both knees.  The Veteran reported that he had weekly moderate flare-ups of both knees, and stated that his pain level was 5.  He had antalgic gait.  

The left knee flexion was -20 to 90 degrees, with pain beginning at -20 degrees and ending at 90 degrees.  The passive range of motion was -20 to 90 degrees, with pain beginning at -20 degrees, and ending at 90 degrees.  There was no additional limitation of motion on repetitive use.  The extension of the knee was to -20 degrees, with no additional limitation of motion on repetitive use.  

The examiner noted that there was no loss of bone, no inflammatory arthritis, or no ankylosis.  The left knee had tenderness, painful movement, weakness, and guarding of movement.  There were also crepitation, clicks or snaps, grinding, patellar abnormality in the form of subpatellar tenderness, moderate swelling, and mild pain on patella displacement.  On the other hand, there were no bumps consistent with Osgood-Schlatters Disease, mass behind knee, instability, or meniscus abnormality.  

A November 2007 MRI of the left knee revealed a suprapatellar joint effusion, and a prepatellar bursitis.  There was increased signal within the patella tendon at its origination on the inferior pole of the patella.  The menisci were normal in signal with no evidence of tear.  The collateral ligaments and quadriceps tendon were intact and normal in signal.  There was no evidence of abnormal bone marrow or muscle signal.  

In light of the foregoing, the Board is unable to find that the medical evidence of record supports assignment of a disability rating greater than 10 percent under DC 5260-5014 for the Veteran's service-connected left knee chondromalacia patella, post-operative with scar, prior to December 20, 2011.  Notably, the Veteran's loss of motion is noncompensable under 5260-5261.  The Veteran had 90 degrees of flexion of the left knee during the November 2008 examination.  The Board notes that a loss of flexion to 90 degrees does not constitute compensable limitation of motion under DC 5260.  As noted above, flexion must be limited to at least 30 degrees for the next higher rating under DC 5260.  Also, the Veteran's reported extension of -20 during the same examination does not constitute compensable limitation of motion under DC 5261.  Indeed, in Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011), the Court held that, although pain may cause a functional loss, pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system.  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance."  Id. (quoting 38 C.F.R. § 4.40 (2013)).  

Here, additional functional loss to an appreciable degree is not shown.  Thus, a disability rating greater than 10 percent for left knee chondromalacia patella, post-operative with scar, is not warranted.  Moreover, because a higher disability rating requires more limitation of flexion and extension, and because the Veteran does not have more limitation of flexion or extension, a rating of 30, 40, or 50 is not warranted under DCs 5260 and 5261.

Other potentially applicable DCs that provide for evaluations in excess of 10 percent include 5256 (ankylosis of the knee), 5257 (recurrent subluxation and lateral instability) and 5258 (dislocated semilunar cartilage).  There is no clinical evidence of ankylosis of the knee, recurrent subluxation and lateral instability, or dislocated semilunar cartilage with frequent episodes of "locking" into the joint.  Thus, DCs 5256, 5257, and 5258 are not for application.

In regard to DeLuca, while the November 2008 VA examiner reported functional limitation on standing and walking, and while the Veteran reported that he had flare ups with a pain level of 5, occurring weekly, there was no functional impairment and/or additional limitation of motion of the left knee after repetitive use.  As detailed above, the Veteran does not meet the criteria for a compensable rating under any of the diagnostic codes.  Rather, his complaints of pain are accounted for under the current ratings as it is the intent of the schedule to recognize painful motion with joint or periarticular pathology as productive of disability, and it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2012); Burton v. Shinseki, 25 Vet. App. 1 (2011).  Therefore, there is no credible showing of possible additional functional loss during a flare-up.  The Board finds that the currently assigned 10 percent disability rating for the left knee is appropriate.


B. Right Knee Prior to December 20, 2011

The RO rated the Veteran's service-connected right knee chondromalacia patella with scar as 10 percent disabling under 38 C.F.R. § 4.71a, DC 5260-5014, prior to December 20, 2011.

As previously indicated, the November 2008 VA examiner noted that the Veteran did not need assistive aids for walking, and there were no constitutional symptoms or incapacitating episodes of arthritis.  There was functional limitation on walking and standing.  While the right knee had giving way, stiffness, and weakness, there was no deformity, instability, episodes of dislocation or subluxation, effusion, or locking episodes.  There were weekly moderate flare ups, with a pain rate of 5.  

The following ranges of motion for the right knee were reported: for flexion, the active motion was 0 to 110 degrees, with pain beginning at 0 degrees and ending at 110 degrees; the passive range of motion was 0 to 110 degrees, with pain beginning at 0 degrees and ending at 110 degrees.  No additional limitation of motion on repetitive use was noted.  For extension, the active and passive motions were 0 degrees, with no additional limitation of motion on repetitive use.  

No loss of bone, inflammatory arthritis, or joint ankylosis was reported.  The right knee had tenderness, painful movement, and weakness.  While there were clicks or snaps, grinding, patellar abnormality as subpatellar tenderness, moderate swelling bursa, mild pain on patella displacement and crepitation, there were no bumps consistent with Osgood-Schlatters Disease, mass behind the knee, instability, or meniscus abnormality.  

A November 2008 MRI of the right knee revealed no evidence of acute fracture or dislocation.  The joint spaces were intact, and overlying soft tissues were unremarkable.  There was no acute bony injury.
       
In light of the foregoing, the Board is unable to find that the medical evidence of record supports assignment of a disability rating greater than 10 percent under DC 5260-5014 for the Veteran's service-connected right knee chondromalacia patella with scar, prior to December 20, 2011.  Notably, the Veteran's loss of motion is noncompensable under 5260-5261.  The Veteran had 110 degrees of flexion of the right knee during the November 2008 examination.  The Board notes that a loss of flexion to 110 degrees does not constitute compensable limitation of motion under DC 5260.  As noted above, flexion must be limited to at least 30 degrees for the next higher rating under DC 5260.  Also, the Veteran's reported extension of 0 during the same examination does not constitute compensable limitation of motion under DC 5261.  As stated above, although pain may cause a functional loss, pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system.  See Mitchell, supra.  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance."  Id. (quoting 38 C.F.R. § 4.40 (2013)).  

Here, additional functional loss to an appreciable degree is not shown.  Thus, a disability rating greater than 10 percent for right knee chondromalacia patella with scar, is not warranted.  Moreover, because a higher disability rating requires more limitation of flexion and extension, and because the Veteran does not have more limitation or extension, a rating of 30, 40, or 50 is not warranted under DCs 5260 and 5261.

Other potentially applicable DCs that provide for evaluations in excess of 10 percent include 5256 (ankylosis of the knee), 5257 (recurrent subluxation and lateral instability) and 5258 (dislocated semilunar cartilage).  There is no clinical evidence of ankylosis of the knee, recurrent subluxation and lateral instability, or dislocated semilunar cartilage with frequent episodes of "locking," and effusion into the joint.  Thus, DCs 5256, 5257, and 5258 are not for application.

In regard to DeLuca, while the November 2008 VA examiner reported functional limitation on standing and walking, and while the Veteran reported that he had flare ups with a pain level of 5, occurring weekly, there was no functional impairment and/or additional limitation of motion of the left knee after repetitive use.  As detailed above, the Veteran does not meet the criteria for a compensable rating under any of the diagnostic codes.  Rather, his complaints of pain are accounted for under the current ratings as it is the intent of the schedule to recognize painful motion with joint or periarticular pathology as productive of disability, and it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2012); Burton v. Shinseki, 25 Vet. App. 1 (2011).  Therefore, there is no credible showing of possible additional functional loss during a flare-up.  The Board finds that the currently assigned 10 percent disability rating for the right knee is appropriate.

C. Left Knee After December 20, 2011

In an October 2012 rating decision, the RO increased the evaluation of the Veteran's left knee to 20 percent disabling as of December 20, 2011, the date of the VA joints examination.

During the December 2011 VA examination, the Veteran reported that he was using a brace for his left knee condition and taking Naproxen 375mg, with fair improvement in pain level.  He reported that he had flare ups of the knee pain and swelling up to 3 times per week.  He also reported that the flare ups were a result of increased activity due to his position of being a firefighter.  For the flare ups, the Veteran reported that he uses Naproxen, braces, and alternated between ice and warm compresses.  

The left knee flexion was reported to be to 110 degrees, and the objective evidence of painful motion began at 90 degrees.  The extension was to 0 degrees, and there was no objective evidence of painful motion.  After repetitive testing, the extension and flexion degrees stayed the same.  The Veteran did not have additional limitation in range of motion.  However, he had functional loss/functional impairment of the knee.  This was manifested as less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  He also had tenderness or pain to palpation for joint line or soft tissues.  The joint stability, posterior instability, and medial-lateral instability were normal.  There was no evidence or history of recurrent patellar subluxation or dislocation.  

The examiner further reported that the Veteran did not have any meniscal conditions or surgical procedures for a meniscal condition.  However, he had semilunar cartilage and frequent episodes of joint locking, and joint pain.  It was also noted that because of arthroscopic patellar shaving and partial synovectomy in August 2008, there was pain, swelling, and decreased movement.  The Veteran uses braces for both knees.  

A June 2011 MRI of the left knee showed that the medial and lateral menisci were intact, and that there was no significant joint effusion.  Moreover, the anterior and posterior cruciate ligaments were normal in appearance.  The thinning of the patellar cartilage was noted with increased signal in the very inferior patella at its attachment with the patellar tendon.  The medial and lateral compartment cartilage was normal in appearance.  The patellar and quadriceps tendons were normal, and there was no bone bruising.  

The examiner noted that the Veteran's knee condition affected his ability to work as the Veteran described frequent flare ups of knee pain and swelling that sometimes interferes with his duties as a firefighter.  The Veteran was put on light duty.  

Furthermore, the examiner noted that as a result of the arthroscopic surgery, the Veteran had two scars on his left knee.  The scars were described as 1.5 cm vertical scar on the left lateral patellar region, and 0.5 cm horizontal scar on medical aspect of patellar region.  The scars were superficial non-linear, and not painful.   

In light of the evidence above, the Board concludes that after December 20, 2011, the evidence does not warrant a disability rating for the Veteran's left knee disability in excess of 20 percent.  This is because the Veteran's left knee range of motion was manifested by a flexion of 110 degrees, and an extension of 0 degrees, which amounts to a non-compensable rating based on range of motion.  However, the examiner also reported that the Veteran had semilunar cartilage, with frequent episodes of joint locking, and joint pain, which was the reason why the RO assigned a disability rating of 20 percent.  The Board concludes that, because the Veteran does not have a more limited range of motion, he does not qualify for a higher disability rating for his left knee under DCs 5260 or 5261.  Furthermore, because he does not have ankylosis, subluxation or instability, impairment of tibia or fibula, or genu recurvatum, DCs 5256, 5257, 5262, and 5263 are not applicable.  Also, even though the Veteran had functional limitation of the left knee as manifested by less movement than normal, weakened movement, or pain on movement, these do not affect his range of motion and are already accounted for under the current rating.  See DeLuca, supra.  Therefore, there are no grounds for a rating in excess of 20 percent.  

D. Right Knee After December 20, 2011

In the October 2012 rating decision, the RO increased the evaluation of the Veteran's right knee to 30 percent disabling as of December 20, 2011, the date of the VA joints examination, on the basis that the Veteran's flexion was limited to 15 degrees.  The RO also changed the rating code to DC 5003-5260.  

An October 2011 MRI showed moderate size effusion with patellar tendon rupture.  

The December 2011 examiner noted that the Veteran underwent right knee surgery under general anesthesia for repair of the tendon rupture.  Since the surgery, the Veteran reported that his right knee continued to swell, with some improvement in pain.  The Veteran is reported to be using an immobilizer brace, Naproxen, and Hydrocone.  He is also using a cane for mobility.

He reported flare ups of knee pain and swelling up to three times a week due to being a firefighter.  

His right knee flexion was to 5 degrees, with objective evidence of painful motion beginning at 5 degrees.  His extension was to 0 degrees, with no objective evidence of painful motion.  The Veteran was unable to perform repetitive use testing with three repetitions because of his recent surgery and the advice of the orthopedic physician not to flex his knee.  He had functional loss/functional impairment such as less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  He also had tenderness or pain to palpation.  

The examiner was unable to test the right knee for joint stability, posterior instability, or medial-lateral instability.  There was no evidence or history of recurrent patellar subluxation/dislocation.  On the other hand, he had semilunar cartilage condition such as frequent episodes of joint locking, and joint pain.  As a result of his patella tendon repair in October 2011, he had pain, swelling, and decreased movement.  
The October 2011 MRI of the right knee showed that the cartilage was normal in all three compartments of the knee joint.  There was a complete tear of the patellar tendon from its origin from the patella.  Extensive edema was noted in the prepatellar region extending down to the lower anterior leg.  There was no bone bruising.  

The scars examination showed that the Veteran had a 14 cm keloid vertical scar extending anteriorly from above patella to below patella, which was linear.  The scar was not painful.

In light of the evidence, the Board concludes that a disability rating in excess of 30 percent for the Veteran's right knee disability after December 20, 2011 is not warranted.  The 30 percent rating is the highest rating the Veteran can get under DC 5260.  Because his extension is to 0 degrees, he is not qualified for a compensable rating under DC 5261.  Furthermore, because the evidence does not show that the Veteran's right knee has ankylosis, recurrent subluxation or instability, semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum, DCs 5256, 5257, 5258, 5259, 5262, or 5263 are inapplicable.  Therefore, there is no basis for a disability rating in excess of 30 percent for the right knee after December 20, 2011.     


E. Other Considerations

The Board notes that in assessing the severity of the Veteran's disabilities under consideration, it has considered the Veteran's reported symptoms and assertions, which he is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support a higher rating under the applicable DCs herein are the required medical findings that are within the province of trained medical professional.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  As such, the lay assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support assignment of higher ratings for respective disabilities during the pertinent appeal periods.

The above determinations are based on consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that there is no showing that, at any pertinent point, the Veteran's knee disabilities have reflected so exceptional or so unusual a picture as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the rating schedule to determine whether the veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as 'governing norms.'  Id. at 115-16; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalizations).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. at 116.

The Board finds that schedular criteria are adequate to rate the Veteran's knee disabilities at all points pertinent to this appeal.  The rating schedule fully contemplates the described symptomatology, such as pain and stiffness in the form of loss of range of motion, and higher ratings are warranted for more significant functional impairment.  Notably, there is no medical indication or argument that the applicable criteria are inadequate to rate his service-connected disabilities under consideration at any pertinent point.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Finally, the Board points out that if the Veteran or the record reasonably raises a question as to whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel of the claim for higher rating is the matter of the Veteran's entitlement to a total disability rating for individual unemployability (TDIU) due the disability under consideration.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Board notes that the Veteran is employed as a firefighter.  See December 2011 VA examination.  The record contains no other information that indicates he is unemployed or incapable of sustaining a substantially gainful occupation due to his service-connected disabilities.  As such, the Board finds that the issue of TDIU has not reasonably been raised, and thus, need not be addressed.

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher ratings during the relevant time periods at issue, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

An evaluation in excess of 10 percent for left knee chondromalacia patella, post-operative with scar, prior to December 20, 2011, is denied.

An evaluation in excess of 20 percent for left knee chondromalacia patella, post-operative with scar, after December 20, 2011, is denied.

An evaluation in excess of 10 percent for right knee chondromalacia patella with scar, prior to December 20, 2011, is denied.

An evaluation in excess of 30 percent for right knee chondromalacia patella with scar, after December 20, 2011, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


